—Appeal by the de*695fendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered June 1, 1999, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Five eyewitnesses testified that the defendant smashed the complainant’s head with a barstool many times while the complainant lay helpless on the ground. The complainant’s face was covered with blood, and 60 sutures and 12 staples were needed to close the gash in his head. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Ritter, J. P., Santucci, Goldstein and Crane, JJ., concur.